Citation Nr: 0211324	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  99-20 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent 
for subluxation and status post lateral release of the left 
patella. 

2.  Entitlement to an initial rating greater than 10 percent 
for traumatic arthritis of the left knee.

3.  Entitlement to service connection for lumbar spine 
disorders on a direct basis and secondary to service-
connected left knee disability.

4.  Entitlement to service connection for a right knee 
disorder on a direct basis and secondary to service-connected 
left knee disability.

(Entitlement to a total disability rating for compensation 
based on unemployability of the individual will be addressed 
in a later decision).




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from February 1977 to February 
1986 and from November 1987 to October 1989.

This appeal arises from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that established service connection 
for left knee subluxation and status post lateral release and 
assigned a 20 percent evaluation.  The RO also established 
service connection for left knee traumatic arthritis and 
assigned a 10 percent evaluation.  The appeal also arises 
from a September 1999 RO rating decision that inter alia 
denied claims for service connection for L4-5 disc space 
narrowing secondary to the left knee, denied service 
connection for right knee arthritis secondary to the left 
knee, and denied entitlement to a total disability rating for 
compensation based on unemployability of the individual 
(TDIU).  The veteran has appealed to the Board of Veterans' 
Appeals (Board) for favorable resolution.

The veteran testified before an RO hearing officer in 
February 2000.

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board must consider the initial rating, and, 
if indicated, the propriety of a staged rating from the 
initial effective date forward.  See Fenderson v. West, 
12 Vet. App. 119, 126-7 (1999).  

In November 2000, the Board remanded the case for additional 
development.  

The Board is undertaking additional development on the issue 
of a total disability rating for compensation purposes based 
on individual unemployability, pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing that issue.


FINDINGS OF FACT

1.  Neither subluxation nor instability of the left patella 
has been demonstrated.  

2.  Traumatic arthritis of the left knee has been manifested 
throughout the appeal period by pain throughout the range of 
flexion and extension, increased quadriceps muscle fatigue, 
pain at rest, and incoordination.

3.  A service-connected left knee scar is tender.

4.  It is at least as likely as not that traumatic arthritis 
of the right knee began during active service. 

5.  It is at least as likely as not that the veteran's back 
pain has been worsened by his service-connected left knee. 
CONCLUSIONS OF LAW

1.  The criteria for a schedular rating higher than 20 
percent for subluxation and status post lateral release of 
the left patella have not been met.  38 U.S.C.A. § 1155, 5107 
(West 1991 & Supp 2001); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Code 5257 (2001).

2.  The criteria for a 20 percent schedular rating for left 
knee traumatic arthritis have been met during the entire 
appeal period.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Codes 
5003, 5010, 5260, 5261 (2001).

3.  The criteria for a separate 10 percent schedular rating 
for service-connected post-operative left knee scar have been 
met during the entire appeal period.  38 U.S.C.A. § 1155, 
5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic 
Code 7804 (2001).

4.  Resolving all reasonable doubt in the veteran's favor, 
right knee traumatic arthritis was incurred in active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).

5.  Resolving all reasonable doubt in the veteran's favor, 
lumbosacral pain has been aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303, 3.310 (2001); Allen v. Brown, 
7 Vet. App. 439, 448 (1995); VAOPGCPREC 36-97.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Left Knee Rating

A.  Background

At issue is the correct rating or ratings to be assigned for 
the left knee.  An initial rating of 20 percent was assigned 
under Diagnostic Code 5257 for left knee patella subluxation, 
status post lateral release, and a separate initial 10 
percent rating was assigned for left knee traumatic arthritis 
under Diagnostic Code 5010.  

A March 1999 report from a Dr. Henderson notes a 9-inch 
surgery scar over the left knee.  

In February 2000, the veteran testified that he had an 8-inch 
surgical scar.  He testified that he took anti-inflammatory 
medicine for the left knee.

In February 2000, a VA physician wrote a letter noting severe 
end stage osteoarthritis of the left knee, with marked 
deformity, decreased range of motion, and subpatellar 
crepitance.  The physician felt that the veteran needed an 
immediate total knee replacement now and noted that X-rays 
confirmed the clinical diagnosis. 

A September 2000 VA orthopedic follow-up report notes very 
limited active range of motion of the left knee with pain on 
motion.  

According to a May 2001 orthopedic examination report, left 
knee range of motion was from 0 to 120 degrees with no 
effusion, moderate crepitation on motion at the patella and 
at the medial compartments.  No instability was found.  The 
right knee had range of motion from 0 to 125 degrees.  The 
examiner noted significant chronic left knee pain but felt 
that the veteran's age precluded total knee replacement.  

The RO sent the veteran a letter in July 2001 notifying him 
of VA's duty to assist under the Veterans Claims Assistance 
Act of 2000 (VCAA). 

According to a July 2001 VA compensation and pension 
examination report, the examiner reviewed the claims file and 
noted left knee pain at night, pain associated with stair 
climbing and daily activities, and rather continuous 
throbbing pain at all times.  The intensity of the pain was 
described as 5 to 6 out of 10.  The veteran apparently 
reported occasional effusion but no history of giving away at 
the knee.  The examiner reported that there was full left 
knee range of motion, no instability, and no current 
effusion.  There was no other tenderness at the knee joint or 
at the patella.  X-rays showed moderate degenerative changes 
at the medial joint compartment with mild to moderate joint 
space narrowing and mild degenerative changes of the medial 
and lateral joint compartments with preservation of the joint 
spacing.  There was no fracture but varus angulation was 
noted.  

In an addendum opinion, the compensation and pension examiner 
noted no weakness in the left knee, but fatigability was 
present, especially in the quadriceps muscle group.  There 
was incoordination, increased with activity, and pain on 
movement, especially during flare-ups.  The surgical scar did 
display minimal tenderness, but was without change in 
pigmentation or keloid.  

B.  Analysis

The RO has met its duty to assist the veteran in the 
development of the claims under the VCAA.  By virtue of the 
Statement of the Case and/or the Supplemental Statement of 
the Case issued during the pendency of the appeal, the 
veteran and his representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.  The veteran gave testimony and the 
transcript is of record.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the veteran, 
in fact, it appears that all evidence identified by the 
veteran relative to these claims has been obtained and 
associated with the claims folder.  Service medical records 
were obtained and associated with the claims folder, and the 
National Personnel Records Center has indicated that all 
available records have been forwarded.  VA examinations were 
conducted, and copies of the reports associated with the 
file. 

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995). In cases such as this 
where the veteran has appealed the initial rating assigned 
after service connection is established, the Board must 
consider the initial rating, and, if indicated, the propriety 
of a staged rating from the initial effective date forward.  
See Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).  

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based on 
lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior during 
motion.  Many factors are for consideration in evaluating 
disabilities of the musculoskeletal system and these include 
pain, weakness, limitation of motion, and atrophy.  
Crepitation within the joint structure should be noted 
carefully as points of contact that are diseased.  Painful 
motion with joint or periarticular pathology, which produces 
disability, warrants at least the minimum compensable rating 
for the joint.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court also held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination; if feasible, these 
determinations were to be expressed in terms of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability or incoordination. 

Arthritis due to trauma, substantiated by X-ray findings is 
rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2001).  In turn, degenerative 
arthritis (hypertrophic or osteoarthritis) when established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (Diagnostic Code 5200 
etc.).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints and two 
or more minor joint groups and there is occasional 
incapacitating exacerbation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code  5003 (2000). 

A 30 percent evaluation for recurrent subluxation or lateral 
instability of the knee is warranted when there is severe 
impairment.  A 20 percent evaluation requires moderate 
impairment.  Slight impairment of either knee, including 
recurrent subluxation or lateral instability, warrants a 
10 percent rating.  38 C.F.R. §§ 4.71, Plate II, 4.71a, 
Diagnostic Code 5257 (2001).

Subluxation and status post lateral release of the left 
patella is currently manifested by increased quadriceps 
muscle fatigue and incoordination.  In addition, the service-
connected scar is minimally tender.  

Comparing the symptoms attributed to the service-connected 
left patella disability with the criteria of Diagnostic Code 
5257, the Board finds that the criteria for the next higher 
rating (30 percent) under Diagnostic Code are not more nearly 
approximated.  There is no medical evidence of instability or 
subluxation on which to base a higher rating. 

Concerning the rating to be assigned for traumatic arthritis 
of the left knee, the rating schedule requires that 
limitation of flexion of the lower leg be rated under 
Diagnostic Code 5260 and limitation of extension be rated 
under Diagnostic Code 5261.  

Limitation of flexion at the knee (normal being to 
approximately 140 degrees) will be rated as follows: Flexion 
limited to 15 degrees is 30 percent.  Flexion limited to 
30 degrees is 20 percent.  Flexion limited to 45 degrees is 
10 percent.  Flexion greater than 45 degrees is not 
compensable.  See 38 C.F.R. §§ 4.71 Plate II, 4.71a, 
Diagnostic Code 5260 (2000).   

Limitation of extension of the leg (normal being to 
approximately 0 degrees) will be rated as follows: Extension 
limited to 45 degrees is 50 percent.  Extension limited to 
30 degrees is 40 percent.  Extension limited to 20 degrees is 
30 percent.  Extension limited to 15 degrees is 20 percent.  
Extension limited to 10 degrees is 10 percent.  Extension 
limited to 5 degrees is 0 percent.  See 38 C.F.R. 
§§ 4.71 Plate II, 4.71a, Diagnostic Code 5261 (2000).    

In Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991), the 
Court held that 38 C.F.R. § 4.40 recognizes that functional 
loss may be due to pain or limitation of flexion, as 
specified in the rating schedule under 38 C.F.R. § 4.71a, and 
that functional loss caused by either factor should be 
compensated at the same rate.  Hence, functional loss due to 
pain is to be rated at the same level as functional loss due 
to impeded flexion.  The Board will therefore assign a 20 
percent disability rating under Diagnostic Code 5010 for 
painful limitation of motion of the left knee.  Id., see also 
DeLuca, supra.

The issue of the left knee surgical scar remains.  The 
medical evidence reflects that the service-connected scar 
displays minimum tenderness.  Under Diagnostic Code 7804, a 
10 percent rating is warranted for superficial scars that are 
tender and painful on objective demonstration.  Scars, other 
than those characterized as disfiguring, poorly nourished, 
subject to repeated ulceration, tender, painful, or burn 
scars are to be rated on limitation of function of the part 
affected under Code 7805.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (2001).  There is no evidence that the 
left knee scar causes any limitation of function of the left 
knee; however, because scar tenderness qualifies for a 10 
percent rating, and because there is satisfactory medical 
evidence of scar tenderness, a separate 10 percent rating is 
warranted for the left knee scar.  Thus, the Board grants a 
separate 10 percent rating for a tender left knee scar.  

The Board will defer consideration of an extraschedular 
rating until the issue of a total disability rating for 
compensation purposes based on individual unemployability is 
developed. 

II.  Right Knee

A.  Factual Background

The veteran contends that his current right knee disorder 
stems from injuries received during active service and 
secondarily from favoring the right knee due to service-
connected left knee disability.  

The veteran's SMRs reflect that he injured the right knee 
during active service.  A February 1988 report notes that the 
veteran slipped down a ladder suffering right knee abrasion 
and multiple abrasions of right lower leg.  An August 1988 
orthopedic consultation report notes only left knee 
complaints.  A September 1988 report, however, contains an 
assessment of degenerative joint disease of both knees.  An 
October 1988 Medical Board report contains only left knee 
findings.  The right knee is not mentioned.  An April 1989 
orthopedic consultation report notes a history of bilateral 
degenerative joint disease of the knees, left greater than 
right; however, subsequent orthopedic and other SMRs concern 
the left knee only.  There is no further mention of any right 
knee disorder or complaint during active service.  

The veteran submitted his original service connection claim 
in May 1999; however, he claimed a left knee disorder only.  
He did not mention the right knee.  In July 1999, he added a 
claim for service connection for the right knee.  

The veteran testified in February 2000 that he injured both 
knees at the same time while aboard ship.  

The Board remanded the case in November 2000 for a nexus 
opinion concerning the right knee.  The Board requested that 
the examiner provide a complete rationale of opinions and 
conclusions.

According to a January 2001 VA neurology consultation report, 
the veteran reported that he did not feel any knee pain until 
he stopped drinking in 1995.

A May 2001 VA clinical report notes bilateral knee 
osteoarthritis.  

The veteran underwent a VA joints examination in July 2001.  
The examiner focused on the left knee; however, in a 
September 2001 addendum opinion, the examiner opined that it 
was not at least as likely as not that any current right knee 
disorder was not the result of the left knee.  No further 
explanation or rationale was offered.  

B.  Legal Analysis

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active peacetime service.  38 U.S.C.A. 1110; 1131, 1137 (West 
1991 & Supp 2001); 38 C.F.R. § 3.303(a).  "Direct" service 
connection may be established for a current disability when 
the evidence shows affirmatively that the disability resulted 
from injury or disease incurred (or aggravated) during active 
service.  Id.  "Direct" service connection may be granted 
for any disease not diagnosed initially until after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred during service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  Each disabling condition shown by SMRs, or for 
which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown be service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001); Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Where a condition is 
not shown to be chronic, then continuity of symptomatology is 
required to support the claim.  38 C.F.R. § 3.303(b).  

A chronic disease will be considered to have been incurred in 
service when manifested to a degree of 10 percent or more 
within 1 year from the date of separation from active 
service.  See 38 C.F.R. § 3.307 (2001).  Osteoarthritis or 
degenerative arthritis shall be considered a chronic disease 
within the meaning of 38 C.F.R. § 3.307.  See 38 C.F.R. 
§ 3.309 (2001).

The issue for resolution is whether right knee osteoarthritis 
actually began during active service.  Although the Board's 
previous remand order reflects that the SMRs showed no right 
knee injury during active service, the SMRs do, in fact, note 
a right knee injury, with abrasion.  More importantly, the 
SMRs also clearly reflect that degenerative joint disease of 
the right knee was assessed.  What is not clear is the basis 
upon which the assessment was made or whether in-service X-
rays confirmed the assessment.  Although the accuracy of the 
in-service notations of right knee degenerative joint disease 
might be questioned, the Board must keep in mind that during 
active service military physicians focused on the left knee, 
which required surgery and eventually forced the veteran out 
of the military.  Therefore, because the SMRs do not offer a 
clear basis for the right knee degenerative joint disease 
assessment, and because there are no early post-discharge 
medical records to substantiate right knee arthritis, there 
is some uncertainty as to whether right knee arthritis began 
during active service.  

Medical certainty is not a prerequisite for service 
connection.  Moreover, in Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1991), the Court stressed that even a 
"preponderance" of the evidence is unnecessary to prevail 
on a VA benefits claim.  A uniquely low standard of proof 
applies in veterans' benefits cases.  When there is an 
"approximate balance" of evidence, the veteran is entitled 
to the benefit of the doubt.  After considering the evidence 
assembled in this case, particularly the findings of 
degenerative joint disease of the right knee in service and 
currently, with no intervening finding of normality, the 
Board cannot conclude that the evidence preponderates against 
the claim.  Thus, the benefit of the doubt doctrine is for 
application and the claim must be granted.  See also 
38 U.S.C.A. § 5107 (West 1991 & Supp 2001). 


III.  Lumbosacral Spine

Although the veteran contends that he injured his back during 
active service, his SMRs, which note a motorcycle accident, 
do not reflect any back injury.  The SMRs do reflect that he 
was thrown from his motorcycle and landed on his back, but 
not that he injured his back.  No mention of any back injury 
was ever made.  Subsequent treatment reports and periodic 
medical examination reports note that the spine was normal.

A May 1999 VA X-ray showed mild L4-5 disc space narrowing, no 
acute fracture, and no listhesis.  

In July 1999, the veteran submitted a claim for service 
connection for deterioration of the spine at L4-5, secondary 
to the left knee.  

A December 1999 VA computerized tomography showed disc 
protrusion at the L3-4 level and mild concentric degenerative 
central canal stenosis at the L4-5 level.  

The veteran testified in February 2000 that he felt that his 
current back disorder was the result of the accident or 
secondary to shifting his weight to relieve knee pain. 

The veteran's treating VA physician wrote a letter in favor 
of the veteran's claim in February 2000.  The physician wrote 
the following:

[The veteran] has severe end stage osteoarthritis 
of his left knee.  His exam shows marked deformity 
with decreased range of motion of the knee with 
marked subpatellar crepitance.  This has made his 
stable back pain symptoms worse...

A September 2000 VA orthopedic clinic note reflects continued 
back pain.  

The Board remanded the case in November 2000 for a nexus 
opinion concerning the lumbosacral spine.  The Board 
requested that the examiner provide a complete rationale for 
opinions and conclusions.

According to a January 2001 VA neurology consultation report, 
the veteran reported that his back disorder was related to a 
motorcycle accident in 1979.  He reported that he did not 
feel any pain (knee or back) until he stopped drinking in 
1995.  The examiner did not offer an etiology for the 
veteran's back pain.  

A May 2001 VA magnetic resonance imaging report (MRI) notes 
degenerative disc disease at several levels of the lumbar 
spine, most pronounced at L3-4 and L4-5.  

The veteran underwent a VA joints examination in July 2001.  
The examiner noted a review of the claims file and noted that 
the veteran had difficulty with his back.  No further mention 
of the back was made.  In a September 2001 addendum opinion, 
the examiner opined that it was not at least as likely as not 
that any lumbosacral spine disorder has been aggravated by 
the circumstances of the left knee.  The examiner did not 
offer any rationale or discussion.  

B.  Legal Analysis

The veteran has asserted that his current back lumbar spine 
disorder might have been caused by an in-service motorcycle 
accident or, in the alternative, might be secondary to 
favoring his left knee (his left knee is service-connected).  
He, as a layman without proper medical training and 
expertise, is not competent to provide probative evidence on 
a medical matter such as the diagnosis or etiology of a 
claimed medical condition.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Thus, his opinion in the matter 
cannot be used by the Board.  

The Board notes that the SMRs do not reflect any back injury.  
The veteran has not demonstrated continuity of 
symptomatology.  Indeed, he reported that he did not feel any 
back pain until 1995.  Thus, the Board finds that the current 
back disorder is not directly related to active service.  

However, considering the issue of service connection on the 
basis of aggravation, the Board notes that service connection 
may be found where a service-connected disability has 
aggravated a non-service-connected disability.  In Allen v. 
Brown, 7 Vet. App. 439, 448 (1995), the United States Court 
of Veterans Appeals stated

Thus, pursuant to § 1110 and § 3.310(a), when 
aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of 
a service-connected condition, such veteran shall 
be compensated for the degree of disability (but 
only that degree) over and above the degree of 
disability existing prior to the aggravation.

A VA examiner who reviewed the claims file has opined that 
the current back disorder is not related by way of 
aggravation to the service-connected left knee disorder.  The 
examiner did not provide any rationale or other discussion 
for this conclusion.  This opinion is controverted by an 
earlier opinion, in which a treating physician opined that 
the service-connected left knee increased the veteran's back 
pain.  Thus, there is relative equipoise on the issue of 
whether any lumbosacral impairment is secondary to the 
service-connected left knee disability.  

In Leopoldo v. Brown, 4 Vet. App. 216, (1993), the veteran 
had appealed for service connection for a back condition 
secondary to a service-connected knee disability.  The Court 
stressed that the term "disability" means "disease, 
injury, or other physical or mental defect".  In Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999), the Court addressed 
whether pain itself could be a disability.  The Court noted 
that it is well established that pain often warrants separate 
and even additional consideration during the course of rating 
a disability.  See e.g. 38 C.F.R. §§ 4.40 (must consider pain 
in relation to functional loss of musculoskeletal system); 
4.45 (must consider pain on movement in rating joint 
disability); 4.56 (1998) (must consider pain in evaluating 
muscle disability).  

In Sanchez, the Court also stressed that VAOPGCPREC 36-97 
recognizes that pain merits compensation.  VAOPGCPREC 36-97 
declares that 38 C.F.R. § 4.40, which addresses functional 
loss and limitation of motion due to pain on use, and section 
4.45, requiring inquiry into weakened movement, excessive 
fatigability, incoordination, pain on movement, and 
limitation of motion, must both be considered when a 
disability is evaluated under DC 5293.  The Federal Circuit 
later vacated and remanded Sanchez on other grounds, but left 
intact, the above portion.  See Sanchez-Benitez v. Brown, 259 
F. 3d 1356 (2001).

Thus, because the competent medical evidence is in 
approximate equipoise on whether a service-connected left 
knee disability has worsened the veteran's back pain, and 
because pain itself (given a demonstration of adequate 
pathology) is an impairment that must be compensated, the 
Board will resolve any reasonable doubt on the issue in favor 
of the veteran.  The claim for service connection for 
increased lumbosacral pain, secondary to the left knee, must 
be granted.



ORDER

1.  Entitlement to an initial rating greater than 20 percent 
for subluxation and status post lateral release of the left 
patella is denied. 

2.  A 20 percent initial rating for traumatic arthritis of 
the left knee is granted, subject to the laws and regulations 
concerning the payment of monetary benefits.

3.  A separate 10 percent initial rating for service-
connected left knee post-operative scar is granted, subject 
to the laws and regulations concerning the payment of 
monetary benefits.

4.  Entitlement to service connection for right knee 
degenerative joint disease on a direct basis is granted.

5.  Entitlement to service connection for aggravation of 
lumbar spine pain is granted. 

		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

